Citation Nr: 1605148	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  15-35 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than August 6, 2013, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 70 percent for PTSD.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from October 1960 to October 1963 and from January 1964 to January 1981.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This rating decision granted service connection for PTSD, evaluated as 70 percent disabling, effective August 6, 2013.  

In January 2016 correspondence, the Veteran's attorney submitted a claim, with supporting evidence, that the Veteran was entitled to a TDIU.  Although this claim has not been developed by the RO, a TDIU claim is part of the increased rating claim before the Board because the claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issue is now properly before the Board.  

The issues of entitlement to an initial rating in excess of 70 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran submitted a claim for service connection for PTSD on August 6, 2013. 


CONCLUSION OF LAW

The criteria for an effective date earlier than August 6, 2013, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

This appeal arises from the Veteran's disagreement with the effective date of a grant of service connection.  Once service connection was granted, the claim was substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, the Board need not address whether VA satisfied the relevant notice provisions with respect to this claim.  

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA and private medical records and the Veteran's statements in support of his claim.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

Findings or opinions from a VA examination would not be relevant to the Veteran's earlier effective date claim.  Thus, an examination for this claim is not warranted.

The Board finds that the VA treatment records identified in the remand below would not be relevant to the earlier effective date claim being decided in this decision.  In this regard, neither the Veteran nor his attorney has alleged that the requested earlier effective date is based on a VA report of examination or hospitalization under 38 C.F.R. § 3.157 (2015).  In fact, the Veteran and his attorney have failed to offer any specific argument in support of the claim for entitlement to an earlier effective date.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

The Veteran generally contends that the effective date for the grant of service connection for PTSD should be earlier than August 6, 2013, but has offered no specific arguments in support of this contention.  

The relevant law provides that, except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The Board finds that the preponderance of the evidence is against an effective date earlier than August 6, 2013, for the grant of service connection for PTSD. 

The Veteran submitted his claim for service connection for PTSD on August 6, 2013.  This claim led to the February 2014 rating decision on appeal that granted service connection.  The rating decision assigned an effective date of August 6, 2013, the date of receipt of the Veteran's claim for service connection for PTSD. 

Applying the pertinent VA regulation (38 C.F.R. § 3.400) to the facts, it is clear that an effective date earlier than August 6, 2013, is not warranted, as this date is the day of receipt of the Veteran's claim for service connection for PTSD.

The record contains no document dated before the August 6, 2013, claim that constitutes a claim for service connection for PTSD or that can be construed as a formal or informal claim for service connection for PTSD.  Thus, the Board finds that an effective date prior to August 6, 2013, for the grant of service connection for PTSD is not warranted.  

In sum, the evidence demonstrates that the Veteran is not entitled to an effective date prior to August 6, 2013, for the grant of service connection for PTSD.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An effective date earlier than August 6, 2013, for the grant of service connection for PTSD is denied.


REMAND

The February 2014 rating decision on appeal states that it was based on VA treatment records dated to November 21, 2013.  A September 2015 statement of the case (SOC), the most recent adjudication of the claims on appeal, provides that it was based on VA treatment records dated to September 8, 2015.  

However, the Veteran's eFolders contain no VA treatment records dated within the appeal period or for several years earlier.  Thus, it appears that there exist VA treatment reports that have not been associated with the record before the Board.  In this regard, statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA medical records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, the nature of the Board's de novo review means that it is the Board's responsibility to review all evidence (such as the Veteran's VA treatment records) and determine for itself the value of the evidence and whether it is relevant or not to the Veteran's claim.  This responsibility cannot be assumed by the AOJ.  In this regard, it is clear that decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record.  38 U.S.C.A. § 7104.  Decisions of the Board are to be based on a review of the entire record.  38 C.F.R. § 19.7.

As noted above in the Introduction, the issue of entitlement to a TDIU is properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749.  That claim is inextricably intertwined with the claim for increased rating for PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders copies of all outstanding VA treatment records.

2.  Complete any development deemed necessary in light of evidence obtained pursuant to Paragraphs 1 above.

3.  Then, readjudicate the Veteran's claim for entitlement to an initial evaluation in excess of 70 percent for PTSD and adjudicate the claim for TDIU.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


